UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM EARL MCLAUGHLIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cr-00097-F-1)


Submitted:   October 30, 2015             Decided:   December 3, 2015


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William       Earl   McLaughlin        challenges         the    reasonableness      of

the 30-month sentence imposed by the district court following

his conviction, pursuant to a guilty plea, for bank theft, in

violation    of    18     U.S.C.   §   2113(b)       (2012).           In    imposing    the

sentence, the district court departed upward from the Sentencing

Guidelines range, concluding that McLaughlin’s criminal history

category    “substantially         underrepresent[ed]            the     seriousness      of

[his] criminal history or the likelihood that [he] will commit

other crimes.”          U.S. Sentencing Guidelines Manual § 4A1.3, p.s.

(2013).    We affirm.

     We “review all sentences—whether inside, just outside, or

significantly outside the Guidelines range—under a deferential

abuse-of-discretion standard.”               Gall v. United States, 552 U.S.

38, 41 (2007).           Where, as here, the defendant does not assert

procedural       sentencing    error,        we    turn    our       attention     to    the

substantive       reasonableness       of    the    sentence,          considering       “the

totality    of     the    circumstances,”          id.    at    51,    and     determining

“whether     the     sentencing        court       abused        its        discretion    in

concluding that the sentence it chose satisfied the standards

set forth in [18 U.S.C.] § 3553(a) [(2012)],” United States v.

Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir.) (internal quotation

marks omitted), cert. denied, 135 S. Ct. 305 (2014), and cert.

denied, 135 S. Ct. 384 (2014).                    “An appellate court owes ‘due

                                             2
deference’ to a district court’s assessment of the § 3553(a)

factors,     and    mere     disagreement        with       the     sentence       below    is

‘insufficient       to     justify    reversal        of     the        district   court.’”

United   States      v.    Howard,    773      F.3d       519,    531    (4th    Cir.   2014)

(quoting Gall, 552 U.S. at 51).

       McLaughlin     contends       that      the    district          court   abused     its

discretion     by    upwardly       departing        under        USSG    §    4A1.3,   p.s.,

because his criminal history, though lengthy, primarily included

misdemeanor convictions and non-violent offenses.                               He contends

that   the    court       relied    too   heavily          upon    his     early    criminal

history.      The district court noted, however, that McLaughlin,

currently age 51, began his criminal conduct at age 16, and “has

consistently stolen from, robbed, and burglarized others since

that time.”         The court noted McLaughlin’s history for violent

offenses, including robbery with a dangerous weapon, breaking

and    entering,      and    assault      on     a    female.            The    court      also

considered that McLaughlin had been convicted of driving while

impaired     and    failure    to    stop   for       a    blue    light—offenses          that

involve a risk of danger to others.                        Although the majority of

McLaughlin’s convictions were for misdemeanor offenses, we note

that nothing in the language of USSG § 4A1.3, p.s., prevented

the district court from relying on these unscored convictions in

assessing McLaughlin’s criminal history, and we conclude that it

did not abuse its discretion by doing so.

                                            3
      McLaughlin also argues that the district court failed to

properly consider all the sentencing factors, particularly the

nature    and       circumstances       of   the    instant     offense.       While    the

sentencing          court   is    required     to    consider    all    the    sentencing

factors, it “need not ‘explicitly discuss’ each factor ‘on the

record’       or      ‘robotically        tick      through      §     3553(a)’s      every

subsection.’”          United States v. Rivera-Santana, 668 F.3d 95, 105

(4th Cir. 2012) (quoting United States v. Johnson, 445 F.3d 339,

345 (4th Cir. 2006)).                   Although the court did not expressly

discuss each of the sentencing factors, it is evident from the

record that the court considered all the factors, including the

nature and circumstances of the instant offense.

      McLaughlin next argues that his departure sentence creates

unwarranted          sentencing      disparities         between       him     and    other

defendants who received within-Guidelines sentences after being

convicted of bank theft and having the same total offense level

and criminal history category as McLaughlin.                           He supports this

argument with the fact that the Government recommended that the

court depart upward to 24 months, rather than the 30 months to

which     the       court   departed.          We     disagree.         The    Sentencing

Commission’s          adoption     of    the     USSG   § 4A1.3,       p.s.,    departure

renders       the    resulting     sentencing        disparity       between   McLaughlin

and     his     putative         comparators        warranted.         See     18    U.S.C.

§ 3553(a)(6); cf. Gall, 552 U.S. at 54.                       Although a sentencing

                                               4
disparity based on a USSG § 4A1.3, p.s., departure might be

unwarranted      if   the    departure   is       inappropriately       applied,    the

imposition of the departure, by itself, cannot be grounds for

concluding that the resulting disparity is unwarranted.

       Because McLaughlin has offered no meritorious reason why we

should not defer to the district court’s judgment, we conclude

that     the   sentence       imposed    on       McLaughlin      is    substantively

reasonable.           Accordingly,      we       affirm    McLaughlin’s        30-month

sentence.      We dispense with oral argument because the facts and

legal    contentions        are   adequately       presented     in    the   materials

before    this   court      and   argument       would    not   aid    the   decisional

process.

                                                                               AFFIRMED




                                             5